DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s arguments filed on October 18, 2022 have been considered carefully. Election/Restriction requirements issued on August 8, 2022 has been withdrawn. Claims 1-20 are currently examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 8705893 B1 (Zhang), in view of Liu, C., Wu, J. and Furukawa, Y., 2018. Floornet: A unified framework for floorplan reconstruction from 3d scans. In Proceedings of the European conference on computer vision (ECCV) (pp. 201-217)  (Liu) and in further view of Bylow, E., Maier, R., Kahl, F. and Olsson, C., 2019, June. Combining depth fusion and photometric stereo for fine-detailed 3d models. In Scandinavian Conference on Image Analysis (pp. 261-274). Springer, Cham (Bylow).
Regarding Claims 1, 12 and 18, Zhang teaches:
A method comprising: at an electronic device having a processor: obtaining a three-dimensional (3D) representation of a physical environment that was generated based on depth data and light intensity image data obtained during a scanning process; detecting positions of wall structures in the physical environment based on the 3D representation; generating bounding boxes corresponding to objects in the physical environment based on the 3D representation; and displaying a two-dimensional (2D) floorplan providing a view of the physical environment, the 2D floorplan determined based on the positions of the wall structures and the bounding boxes corresponding to the objects (Zhang: Figs. 1-4, a system and method to captures a sequence of frames based on both images and depth to first create 3D point cloud, and generate 2D floorplan from the 3D point clouds; Col. 4 line 63 – Col. 5 line 15, 2D floorplan can be displayed and viewed on screen 42).
Zhang does not teach explicitly on using neural network to generate 2D floorplan based on 3D dataset. However, Liu teaches (Liu: Figs. 1-2, multiple NNs are used to generate floorplan of 3D point cloud, which the objects of walls, furniture, and other household objects are generated and displayed with respective bounding boxes and legends e.g. in Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Zhang with using neural network to generate 2D floorplan based on 3D dataset as further taught by Liu. The advantage of doing so is to enable automatic reconstruction of a floorplan simply by walking through a house with a smartphone (Liu: Intro).
Zhang does not teach explicitly on creating 3D dataset through depth and light intensity of images. However, Bylow teaches (Bylow: Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Zhang with creating 3D dataset through depth and light intensity of images as further taught by Bylow. The advantage of doing so is to provide mechanism of enhancing details of 3D reconstruction by taking both the observed intensity images and depth info into account  (Liu: Abstract).
Regarding Claims 2, 13 and 19, Zhang as modified teaches all elements of Claims 1, 12 and 18 respectively. Zhang as modified further teaches:
The method of claim 1, wherein detecting positions of wall structures in the physical environment based on the 3D representation comprises: identifying walls and wall attributes of the physical environment from the wall structures based on the 3D representation; and generating an edge map of the identified walls based on the 3D representation, wherein the 2D floorplan is based on the generated edge map that includes the identified walls and the identified wall attributes (Liu: Figs. 5-7, edges, wall attributes (e.g. door, window) and all corners that separate/define walls and objects).
Regarding Claims 3, 14 and 20, Zhang as modified teaches all elements of Claims 1, 12 and 18 respectively. Zhang as modified further teaches:
The method of claim 2, further comprising: classifying corners and small walls based on the 3D representation using a more computationally intensive neural network; generating a transitional 2D floorplan based on the classified corners and small walls; determining refinements for the transitional 2D floorplan using a standardization algorithm; and generating a final 2D floorplan of the physical environment based on the determined refinements for the transitional 2D floorplan (Liu: Figs. 1-2, there are multiple CNNs are used here to generate floorplan; combined PointNet Branch and Floorplan Branch for generation of floorplan and bonding boxes, and image branch is only compute deep image features; the combined CNNs yield much fine grain generation as illustrated in Figs. 6-7 through comparison with OctNet and Tango App.; Section 3.2, add translation to move the center of mass to the origin, a standardization algorithm. It is noted that standardization or normalization algorithms are common ways to scale the dataset in the field).
Regarding Claims 5, and 16, Zhang as modified teaches all elements of Claims 1 and 12 respectively. Zhang as modified further teaches:
The method of claim 1, wherein the bounding boxes are refined bounding boxes, wherein generating a refined bounding box for an object comprises: generating a proposed bounding box using a first neural network; and generating the refined bounding box by identifying features of the object using a second neural network and refining the proposed bounding box using a third neural network based on the identified features (Liu: Figs. 1-2, PointNet Branch and Floorplan Branch (i.e. two CNNs) generate refined bounding boxes, and Image Branch to add detailed features; three branches together generate final floorplan. It is further noted that Liu uses to heuristic process to process input data, multiple CNNs to add features to refine object reconstruction; Liu’s multiple CNNs perform bounding boxes generation, feature generation, and finally jointly to generate final refined floorplan).
Regarding Claim 6, Zhang as modified teaches all elements of Claims 1/5. Zhang as modified further teaches:
The method of claim 5, wherein the first neural network generates the proposed bounding box based on the 3D representation associated with the object (Liu: Fig. 3).
Regarding Claim 7, Zhang as modified teaches all elements of Claims 1/5. Zhang as modified further teaches:
The method of claim 5, wherein the second neural network identifies the features of the object based on the 3D representation associated with the object and light intensity image data obtained during the scanning process (Liu: Figs. 1-2, image branch identifies features of bonding boxes based on 3D point cloud generated according to RGB-D and light intensity data as taught by Bylow in Fig. 1).
Regarding Claim 8, Zhang as modified teaches all elements of Claims 1/5. Zhang as modified further teaches:
The method of claim 5, wherein the third neural network is trained to refine the accuracy of the identified features from the second neural network and output a refined bounding box based on the 3D representation associated with the object and light intensity image data obtained during the scanning process (Liu: Figs. 1-2, image branch identifies features of bonding boxes based on 3D point cloud generated according to RGB-D and light intensity data as taught by Bylow in Fig. 1).
Regarding Claim 9, Zhang as modified teaches all elements of Claim 1. Zhang as modified further teaches:
The method of claim 1, wherein the bounding boxes provide location information, pose information, and shape information for the objects in the physical environment (Liu: Fig. 3).
Regarding Claims 10, and 17, Zhang as modified teaches all elements of Claims 1 and 12 respectively. Zhang as modified further teaches:
The method of claim 1, wherein the 3D representation is associated with 3D semantic data that includes a 3D point cloud that includes semantic labels associated with at least a portion of 3D points within the 3D point cloud (Zhang: Fig. 4, 3D point cloud data is generated through RGB-D, where the 3D cloud point is either labeled or indexed; Bylow: section 5.1, 3D cloud data is scanned and each scanned data at least is labelled with an index of the scan from which it originates).
Regarding Claim 11, Zhang as modified teaches all elements of Claims 1/10. Zhang as modified further teaches:
The method of claim 10, wherein the semantic labels identify walls, wall structures, objects, and classifications of the objects of the physical environment (Liu: Fig. 3). 
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 8705893 B1 (Zhang), in view of Liu, C., Wu, J. and Furukawa, Y., 2018. Floornet: A unified framework for floorplan reconstruction from 3d scans. In Proceedings of the European conference on computer vision (ECCV) (pp. 201-217)  (Liu) and in further view of Bylow, E., Maier, R., Kahl, F. and Olsson, C., 2019, June. Combining depth fusion and photometric stereo for fine-detailed 3d models. In Scandinavian Conference on Image Analysis (pp. 261-274). Springer, Cham (Bylow) and Turner, E. and Zakhor, A., 2014, January. Floor plan generation and room labeling of indoor environments from laser range data. In 2014 international conference on computer graphics theory and applications (GRAPP) (pp. 1-12). IEEE (Turner).
Regarding Claims 4, and 15, Zhang as modified teaches all elements of Claims 1/2 and 12/13 respectively. Zhang as modified further teaches:
The method of claim 2, further comprising: determining boundaries for the identified wall structures using a wall structure neural network and light intensity image data obtained during the scanning process; and generating refined boundaries using a polygon heuristics algorithm based on the 3D semantic data associated with the identified wall attributes (Liu: section 5.2, applying enhanced heuristics to input data).
Zhang as modified does not teach explicitly on refinement process. However, Turner teaches (Turner: section 4.3 and Fig. 4).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Zhang as modified with refinement process as further taught by Turner. The advantage of doing so is to provide a mechanism for yielding secondary features of building to enable fast rendering of models (Turner: Intro).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649